DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
	
Status of Application
In response to Office action mailed 12/18/2020 (“12-18-20 OA”), Applicants amended claims 19-20 and 23 and added claims 26-28 in the response filed 03/18/2021 (“03/18/2021 Remarks”).   
Claim(s) 19-28 are pending examination.



Response to Arguments
Applicant’s arguments with respect to claim(s) 19-28 have been considered but are moot in lieu of the following rejection. (see below)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 19-20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrakopoulos et al. (PG Pub 2009/0181534; hereinafter Dimitrakopoulos).

    PNG
    media_image1.png
    375
    758
    media_image1.png
    Greyscale

Regarding claim 19, refer to the Examiner’s modified mark-up of Fig. 2-provided above, Dimitrakopoulos teaches a semiconductor device (para [0002]), comprising: 
a substrate 10 having a first pattern (a continuous and unbroken pattern) and 
a layer 22 formed on the substrate (see Fig. 2), and comprising an ultra-low-k dielectric film 22 (para [0073] “dielectric layer 22…may comprise silicon oxide, silicon nitride, a dielectric metal oxide, a spin-on low-k dielectric material, or a low-k or ultra low-k dielectric material such as porous or non-porous organosilicate glass”) having a second pattern (a broken and non-continuous pattern; see Fig. 2);  
wherein the second pattern comprises one or more open unfilled regions 21-on the left (at the point in manufacturing just prior to 21 being formed in the dielectric layer 22; support is found in para [0073]) causing the first pattern of the substrate to be visible through the one or more open regions (see Fig. 2).
Regarding claim 20, refer to the cited figure above, Dimitrakopoulos teaches the first pattern (a continuous and unbroken pattern of 10) is orthogonal to the second pattern (a discontinuous/broken n pattern of 10)(see Fig. 2).
Regarding claim 23, refer to Fig. 2 provided above, Dimitrakopoulos teaches a first one of the one or more open regions 21 of the second pattern is wholly enclosed in an interior area of the layer (see Fig. 2).  
Regarding claim 24, refer to Fig. 2 provided above, Dimitrakopoulos teaches the at least one of the one or more4 16/174,666 P201802397US01/IBMP484US open regions 21 of the second pattern is wholly enclosed in an interior area of the layer that is non- contiguous with an outer edge of the layer (see Fig. 2).    
Regarding claim 25, refer to Fig. 2 provided above, Dimitrakopoulos teaches the k of the ultra-low-k dielectric material is 2.0 - 4.0 9para [0074]; “An ultra low-k dielectric material is a dielectric material having a dielectric constant of 2.7 or less”).
Regarding claim 26, refer to Fig. 2 provided above, Dimitrakopoulos teaches the substrate 10 is a bottom layer of the semiconductor device (see Fig. 2) and wherein the layer 22 is a top layer of the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
2.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos, as applied to claim 19 above.
Regarding claim 21, refer to Fig. 2 provided above, Dimitrakopoulos teaches the second pattern has a thickness 40-150 nanometers (nm). (see Note below). 
Note: Dimitrakopoulos teaches dielectric layer 26 which according to Fig. 2 is approximately the same thickness as layer 22 “may be from about 30nm to about 1µm, although lesser and greater thicknesses are explicitly contemplated herein also.” It can be extrapolated that the thickness of layer 22 is approximately the same thickness as layer 26 and as such overlaps the claimed range of 40-150 nm. According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It is for this reason the claimed limitation is considered as being taught by Dimitrakopoulos.
3.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos, as applied to claim 19 above, and further in view of Liu et al. (US Patent No. 6,046,108; hereinafter Liu).
Regarding claim 22, refer to Fig. 2 provided above, Dimitrakopoulos teaches the substrate is composed of a metal (para [0072] “The substrate 10 may be a semiconductor substrate, an insulator substrate, or a metal substrate”). 


    PNG
    media_image2.png
    345
    534
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1D-provided above, Liu teaches a semiconductor device (title) comprising: a copper substrate (col. 5, lines 30-44; “copper substrate 12”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal material composition of Dimitrakopoulos’ substrate comprise copper, as taught by Liu, for the purpose of choosing a suitable and well recognized substrate material composition.
Allowable Subject Matter
4.	Claims 27-28 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 27 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 19 and intervening claim 23 or (ii) claim 4 and its intervening claim 23 are fully incorporated into the base claim 19.  
Claim 27 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 27, a second one of the one or more open regions of the second pattern comprises spacer material separating an interior region of the second one of the one or more open regions into at least two portions.  
Claim 28 would be allowable, because they depend on allowable claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. deVilliers, PG Pub 2017/0092506, teaches techniques disclosed herein provide a method and fabrication structure for pitch reduction for creating high-resolution features and also for cutting on pitch of sub-resolution features.
	b. Burns et al., US Patent No. 9,934,970, teaches an etch method is disclosed that includes forming a plurality of mandrel structures on a substrate; and forming first dielectric spacers on sidewalls of said plurality of mandrel structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
                                                                                                                                                                                                 /KYOUNG LEE/Primary Examiner, Art Unit 2895